DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 06/17/2019.
The examiner acknowledges the amendments made to the claims and specification.
Claims 78-92 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 78 is objected to because of the following informalities:  line 12 reads as “occur” and should instead read as --occurs--.  Appropriate correction is required.
Claim 82 is objected to because of the following informalities:  line 1 reads as “wherein the control unit adapted to” and should instead read as --wherein the control unit is adapted to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 78-92 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 78, lines 14-15 recites “a warning system for warning the patient that expansion has occurred”.  However, there is no support for such a warning system in the present specification.  On page 23 of the present specification, the closest feature that resembles a warning system is “an alarm”, which is described as being triggered by a sensor indicating an expansion of the aneurysm.  However, said alarm is not described as warning the patient that expansion has occurred, but rather in response to the alarm signal, the cuff can be automatically controlled to exercise a counter pressure on the blood vessel to limit expansion of the aneurysm.  
Claims 79-92 are rejected due to their dependency on claim 78.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "quickly" and “rapid” in claim 78 (lines 11 and 12, respectively) are relative terms which render the claim indefinite.  The terms "quickly" and “rapid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner suggests deleting said terms.  
Claims 79-92 are rejected due to their dependency on claim 78.
Claim 83, line 2 recites “a sensor or measuring device”.  It is unclear if this is referring to the previously recited “a measuring device or sensor” in claim 78, or is referring to another sensor or measuring device.  For examination purposes, it will be read as referring to the same sensor or measuring device, and therefore will be read as --the sensor or measuring device--.
Claim 85, line 5 recites the limitation "the first reservoir" two times.  There is insufficient antecedent basis for these limitations in the claim.  For examination purposes, the first recitation will be read as --a first reservoir--.
It is noted that claim 86 recites a “feedback alarm system”, and it is unclear if this is referring to “a warning system” already recited in claim 78, as discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 78-92 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-17 of U.S. Patent No. 10,694,977 in view of Khaghani (U.S. Pub. No. 2003/0233023) and Quijano et al. (U.S. Pub. No. 2007/0100368).  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the subject matter of the present application claims are encompassed within the patent claims, except for features that are merely obvious as taught by Khaghani and Quijano et al.  Claim 1 of the paten recites a control unit and sensor that control the pressure applied onto the aneurysm such that a pressure is provided being equal or less than a diastolic blood pressure of the human or mammal patient, based on the signal generated by the sensor, wherein these limitations read on present application claim 78 since the applied pressure would result in preventing a blood vessel aneurysm from bursting.  
However, the patent claims lack a pressure regulator adapted to regulate the pressure in the member and thereby on the aneurysm, and also a warning system for warning the patient that expansion has occurred, which can be controlled by the control 30 has a reservoir 66 that has fluid 12 that is driven to holding tank 67 to increase its fluid pressure, and therefore the fluid pressure in the implantable member 10; see Figures 1 and 14-15 and paragraphs [0176]-[0181]).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a pressure regulator, as taught by Khaghani, to the patent claims in order to facilitate precisely changing the applied pressure on the outside of the aneurysm.
Claim 2 of the patent recites the device is adapted to monitor an expansion of the aneurysm, but does not recite a warning system for warning the patient that expansion has occurred, which can be controlled by the control unit.  In the same field of art, namely implantable devices, Quijano teaches a warning system for warning a patient of an undesireable event (see abstract and paragraph [0078]), which can be controlled by a control unit.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a warning system, as taught by Quijano et al., to the patent claims which acknowledge monitoring of expansion of the aneurysm, in order for the patient to be aware of the expansion for safety purposes and to notify the patient to consult with their physician to assess their condition.	Therefore, the application claims are not patentably distinct from the patent claims.
Claims 78-92 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-90 of Application No. 16/106,036 in view of Quijano et al. (U.S. Pub. No. 2007/0100368).  Although the claims at issue are 
The ‘036 application claims do not recite a warning system for warning the patient that expansion has occurred, which can be controlled by the control unit.       In the same field of art, namely implantable devices, Quijano teaches a warning system for warning a patient of an undesireable event (see abstract and paragraph [0078]), which can be controlled by a control unit.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a warning system, as taught by Quijano et al., to the ‘036 claims which acknowledge monitoring of expansion of the aneurysm, in order for the patient to be aware of the expansion for safety purposes and to notify the patient to consult with their physician to assess their condition.
Therefore, the application claims are not patentably distinct from the co-pending application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented (although a notice of allowance was filed on 12/15/2020 and on 02/22/2021 for application no. 16/106,036).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/27/2021